Exhibit 10.1


THIRD AMENDMENT TO FIRST AMENDED
AND RESTATED CREDIT AGREEMENT

                THIS THIRD AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT
AGREEMENT, dated effective as of April 15, 2009 (the “Third Amendment”), is made
and entered into between and among ARENA RESOURCES, INC., a Nevada corporation
(the “Borrower”), the Lenders signatory parties hereto (individually, a “Lender”
and collectively, the “Lenders”) and MIDFIRST BANK, as Administrative Agent for
the Lenders (the “Agent”).

                WITNESSETH:

                WHEREAS, the Borrower, the Lenders and the Agent are parties to
that certain First Amended and Restated Credit Agreement dated as of May 3,
2006, as amended by the First Amendment thereto dated as of June 5, 2007, and as
further amended by the Second Amendment thereto dated as of July 1, 2008
(collectively, the “Existing Credit Agreement”), pursuant to which such Lenders
signatory parties thereto severally established in favor of the Borrower a
Revolving Credit Commitment (collectively, the “Aggregate Revolving Credit
Commitments”) for the limited purpose(s) therein specified; and

                WHEREAS, the Borrower has requested that the Agent and the
remaining Lenders listed on replacement Annex I hereto extend the Final Maturity
Date of the Revolving Credit Commitments established by the Lenders on a several
basis days until July 15, 2009;

                WHEREAS, the Agent and the Lenders are willing to so extend the
Final Maturity Date from April 15, 2009, until July 15, 2009, in the reduced
Aggregate Maximum Revolving Credit Commitment Amount of $75,000,000.00, subject
to the modifications to the Existing Credit Agreement herein set forth and to
the other terms, provisions conditions and limitations of the Existing Credit
Agreement, as amended by this Third Amendment (collectively, the “Credit
Agreement”)

                NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt of which is acknowledged by the parties hereto, the parties agree as
follows:

                1.       Definitions.    The following definitions in the
Existing Credit Agreement are amended to read in their entirety as follows:

                “Aggregate Maximum Revolving Credit Commitment Amounts” at any
time shall equal the sum of the Maximum Revolving Credit Amounts of the Lenders,
as the same may be reduced pursuant to Sections 2.03(b), 2.07(b) or 2.08, or
increased pursuant to Section 2.03(d), but in no event in excess of
$150,000,000.00. As of the Closing Date of this Third Amendment, the Aggregate
Maximum Revolving Credit Commitment Amounts equal $75,000,000.00 and, subject to
the provisions of Section 12.04, shall in no event exceed $150,000,000.00.

                “Applicable Revolving Credit Commitment Fee” shall mean the
twelve and one half percentage point (0.125%) applicable Revolving Credit
Commitment Fee on the aggregate amount of Revolving Credit Commitments set forth
in replacement Annex I attached hereto.

B-1

--------------------------------------------------------------------------------



                “Final Maturity Date” shall mean July 15, 2009.

                2.       Percentage Share/Types of Loans.    All references in
the Credit Agreement to Annex I shall refer to the replacement Annex I attached
to this Third Amendment, as hereafter modified or replaced from time to time.
Each Lender’s Percentage Share and Maximum Revolving Credit Amount is specified
on Annex I annexed to this Third Amendment.

                3.       Loan Facility Fees.    A non-refundable and fully
earned loan facility fee of twelve and one-half basis points (0.125%) shall be
payable at the closing of this Third Amendment on the Aggregate Maximum
Revolving Credit Commitment Amount of $75,000,000.00) to the Lenders in
accordance with each Lender’s applicable Percentage Share thereof as reflected
on replacement Annex I attached hereto.

                4.       Extension of Final Maturity Date.    The Final Maturity
Date of the Revolving Credit Commitments and the Notes, including any
replacement promissory notes requested by one or more of the Lenders to be
issued thereto effective as of even date with this Third Amendment, evidencing
the outstanding principal balances owing thereunder to the Lenders from time to
time shall be July 15, 2009 and each reference in the Existing Credit Agreement,
the Notes or any of the other Loan Documents to “April 15, 2009” as the Final
Maturity Date is deleted and replaced with “July 15, 2009".

                5.       Waiver of Borrowing Base Engineering Submissions and
Redetermination for September 30, 2008/Borrowing Base.    The Agent and the
Lenders waive Borrower’s obligation to submit internally prepared engineering
data to the Agent by August 31, 2008, and the Borrower waives the obligation of
the Agent and the Lenders to redetermine the Borrowing Base amount by the
scheduled semi-annual redetermination date of September 30, 2008. Borrower,
Agent and Lenders stipulate and acknowledge that the Borrowing Base is
$75,000,000 until redetermined in accordance with the terms and provisions of
the Credit Agreement. All references in the Existing Credit Agreement to a
Borrowing Base of “$150,000,000.00” or otherwise are deleted and replaced with
references to a Borrowing Base of “$75,000,000.00".

                6.       Ratification of Existing Credit Agreement.    The
remaining terms, provisions and conditions set forth in the Existing Credit
Agreement shall remain in full force and effect. The Borrower restates, confirms
and ratifies the warranties, covenants and representations set forth therein and
further represents to the Agent and the Lenders that, as of the date hereof, no
Default or Event of Default exists under the Credit Agreement. The Borrower
further confirms, grants and re-grants, pledges and re-pledges to the Agent for
the benefit of the Lenders a continuing and continuous first priority mortgage
lien against, security interest in and pledge of all of the items and types of
Collateral more particularly described in Section 10.3 of the Existing Credit
Agreement and in the Security Instruments.

                7.       Costs and Fees.    The Borrower agrees to pay to the
Agent on demand all costs, fees and expenses (including without limitation
reasonable attorneys fees and legal expenses) incurred or accrued by the Agent
in connection with the preparation, execution, closing, delivery, and
administration of the Credit Agreement (including this Third Amendment), and the
other Loan Documents (including Security Instruments), or any amendment, waiver,
consent or modification thereto or thereof, or any enforcement thereof. In any
action to enforce or construe the provisions of the Credit Agreement or any of
the Loan Documents, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and all costs and expenses related thereto.

B-2

--------------------------------------------------------------------------------



                8.       JURY TRIAL WAIVER.    THE BORROWER FULLY, VOLUNTARILY
AND EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THE CREDIT AGREEMENT, THE MORTGAGE, THE
SECURITY AGREEMENT OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED (OR WHICH MAY IN THE FUTURE BE DELIVERED) IN CONNECTION HEREWITH OR
ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH THE CREDIT
AGREEMENT. THE BORROWER AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

B-3

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have caused this Third
Amendment to be duly executed and delivered in multiple counterparts in Tulsa,
Oklahoma, effective as of the day and year first above written.

  ARENA RESOURCES, INC.,
a Nevada corporation


  By /s/ William R. Broaddrick

  William R. Broaddrick, Vice President
and Chief Financial Officer


  “Borrower”



B-4

--------------------------------------------------------------------------------



  MIDFIRST BANK, as Administrative Agent and a Lender


  By /s/ Christopher J. Cardoni

  Christopher J. Cardoni, Vice President


  “Lender and Agent”



B-5

--------------------------------------------------------------------------------



  COMPASS BANK


  By: /s/ Murray E. Brasseux

  Murray E. Brasseux
Executive Vice President


  “Lender”



B-6

--------------------------------------------------------------------------------



  CAPITAL ONE, N.A.


  By: /s/ Eric Broussard

  Eric Broussard
Senior Vice President


  “Lender”



B-7

--------------------------------------------------------------------------------



RATIFICATION BY GUARANTOR

                The undersigned, Arena Drilling Co., a Texas corporation
(“Guarantor”), (i) ratifies, confirms and consents to the foregoing Third
Amendment to First Amended and Restated Credit Agreement dated as of April 15,
2009 (“Third Amendment”), among the Arena Resources, Inc., as borrower
(“Borrower”), the Lenders signatory parties thereto and MidFirst Bank, as the
Administrative Agent for the Lenders, and (ii) ratifies, confirms and continues
in full force and effect for all purposes that certain Guaranty Agreement from
the Guarantor dated as of May 3, 2006, in favor of the Lenders and the
Administrative Agent, as an absolute and unconditional guarantee of payment of
the Obligations described in the Existing Credit Agreement (as defined in the
Third Amendment) and in the Third Amendment (collectively, as hereafter amended,
extended, renewed, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), including without limitation the existing Notes
issued pursuant to the Second Amendment thereto dated as of July 1, 2008, and
the Aggregate Revolving Credit Commitments (currently $75,000,000.00) up to the
Aggregate Maximum Revolving Credit Commitment Amounts specified in the Credit
Agreement, and including without limitation, all renewals, extensions,
replacements, substitutions, consolidations, rearrangements, changes in form or
other modifications of any one or more or all of the Notes.

                So executed and delivered to the Administrative Agent for the
benefit of the Lenders in Tulsa, Oklahoma, effective as of the 15th day of
April, 2009.



Arena Drilling Co., a Texas corporation

By:   /s/ William R. Broaddrick
William R. Broaddrick, Chief Financial Officer


B-8

--------------------------------------------------------------------------------



ANNEX I

LIST OF PERCENTAGE SHARES AND
MAXIMUM REVOLVING CREDIT AMOUNTS

Name of Lender Percentage
Share Maximum Revolving
Credit Amount MidFirst Bank 38.3333..% $28,750,000.00 Compass Bank 38.3333..%
$28,750,000.00 Capital One, N.A. 23.3333..% $17,500,000.00 TOTAL 100.0000%
$75,000,000.00



NOTE: The foregoing Maximum Revolving Credit Amount of the Lenders is subject in
all respects to the Aggregate Maximum Revolving Credit Commitment Amounts of the
Lenders and the stipulated Borrowing Base (currently set at and stipulated to be
$75,000,000.00).

B-9

--------------------------------------------------------------------------------